DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 16 December 2020. As directed by the amendment claims 1, 7, 8, 12, 16, and 17 have been amended, claim 21 has been added, and claim 9 has been cancelled. Thus, claims 1-8 and 10-21 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 2017/0368299 A1) (Kawahara) in view of Sabesan (US 2015/0306392 A1).
Referring to claims 1, 12 and 17: Kawahara teaches a computer-implemented method, a computer program product comprising a non0transitory computer readable storage medium, and system including one or more computer processors for implementing the method (see figures 1-2; paragraphs [0028], [0044], [0064]-[0082] and [0102]) comprising: determining a total sleep time desired by a user (see paragraph [0065] and [0071]); calculating, using the total sleep time and prior to a start of a sleep cycle, a cycle duration for the sleep cycle, wherein the sleep cycle comprises a first, second, third, fourth, and fifth sleep stage, and wherein the calculating results in an integer number of sleep cycles occurring in the total sleep time desired by the user (see figure 4; paragraphs [0070]-[0073] and [0079]; wherein it is clear that given the total sleep time, determined from a user defined set point, a sleep cycle duration is calculated prior to the sleep cycle to ensure an integer number of sleep cycles occur within the total sleep time so that the subject awakes during REM sleep at the user defined set point); generating at least one external parameter to facilitate transition between sleep stages (see paragraphs [0074]-[0080]), and wherein the generating is based on a training phase that analyzes sleeping patterns and gathers training data from numerous observations for a machine learning model (see paragraphs [0058]-
Sabesan teaches a method of applying one or more external parameters to an individual to adjusts time spent in a specific sleep stage (see paragraphs [0006]-[0009]), the method comprising calculating a first, second, third, fourth, and fifth stage time for the first, second, third, fourth, and fifth sleep stages respectively; and generating a first, second, third, fourth, and fifth external parameter for the first, second, third, fourth, and fifth sleep stages respectively, wherein the external parameters are parameters to facilitate a transition between sleep stages; and executing the first, second, third, fourth, and fifth external parameters upon reaching the calculated stage time for the corresponding sleep stages to induce a next sleep stage (see paragraphs [0031]-[0036] and [0062]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of 
	Referring to claims 2, 13 and 18: Kawahara further teaches calculating a quantity of sleep cycles within the total sleep time using the cycle duration (see figure 4; paragraphs [0070]-[0073] and [0079]).
	Referring to claims 3, 14 and 19: Kawahara further teaches calculating the quantity of sleep cycles comprises: determining a cycle threshold, wherein the cycle threshold adjusts the cycle duration, resulting in an adjusted cycle duration; and calculating the quantity of sleep cycles by dividing the total sleep time by the adjusted cycle duration (see figure 4; paragraphs [0070]-[0073] and [0079]).
	Referring to claims 7 and 16: Kawahara further teaches generating the first, second, third, fourth, and fifth external parameters comprises: gathering the training data; determining physiological and psychological attributes of the user; selecting training data with physiological and psychological attributes corresponding to the physiological and psychological attributes of the user; and predicting the external parameters based on the selected training data (see paragraphs [0058]-[0059], [0082]-[0085] and [0090]-[0094]).
Referring to claim 11: Kawahara further teaches the set external parameters include at least one of sound, light, vibration, and temperature (see paragraphs [0066]-[0067]).
Referring to claim 21: Sabesan further teaches calculating the first, second, third, fourth, and fifth stage time comprises: calculating a specific duration of time for each of the first, second, third, fourth, and fifth stage times of the cycle duration for the user (see paragraphs [0062]-[0064]; wherein it is clear that a specific duration of time for each stage is determined since a threshold for each stage time is determined and adjustments to sleep guidance are made if the individual is not meeting the threshold for a specific stage duration). Kawahara, as modified by Sabesan, further teaches the calculating results in the integer number of sleep cycles occurring in the total sleep time desired by the user (see Kawahara (see figure 4; paragraphs [0070]-[0073] and [0079]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara in view of Sabesan, as applied to claim 7 above, in view of Shariff et al. (US 2016/0302671 A1) (Shariff).
Referring to claims 8 and 10: Kawahara further teaches the training data is data gathered from analyzing sleeping patterns of the user (see paragraphs [0058]-[0059], [0082]-[0085] and [0090]-[0094]). Kawahara, as modified by Sabesan, is silent to the machine learning model is a supervised machine learning model, wherein the training data is data gathered from analyzing sleeping patterns of a plurality of users. Shariff teaches that machine learning technique may include supervised learning based on physiological data used as training data, wherein the physiological data used as training data may be population data from a plurality of individuals or may be historical data collected from past records of the patient (see paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model of Kawahara, as modified by Sabesan, with a supervised machine learning model based on training data from a plurality of .

Allowable Subject Matter
Claims 4-6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791